TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00697-CV



                                United Christian Church, Appellant

                                                    v.

                                  DFW Supply Co., Inc., Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
              NO. GN200115, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING




                             MEMORANDUM OPINION


               The parties have settled their dispute and have filed a joint motion to dismiss this cause with

prejudice. We grant their motion and dismiss this cause with prejudice.




                                                 Mack Kidd, Justice

Before Justices Kidd, Yeakel and Patterson

Dismissed on Joint Motion

Filed: February 6, 2003